DETAILED ACTION
In response to the Amendments filed on December 15, 2021, claims 24 and 29 are amended; claims 22 and 23 are cancelled; and claims 30 and 31 are newly added. Currently, claims 1-21 and 24-31 are now pending. It is noted that that while that the status for claim 15 is indicated as “currently amended” but there does not appear to be any amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, drawn to claims 1-21 and 24-29 in the reply filed on December 15, 2021 is acknowledged.

Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.

Claim Objections
Claim 31 is objected to because of the following informalities:  the recitation of “The device of claim 1” is suggested to be recited as --The medication delivery device of claim 1-- to be consistent with the other claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-11, 14-17, 21, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch (US Pub. No. 2011/0313349 A1).
Claim 1. Krulevitch medication delivery device for detecting the amount of a drug dose delivery comprising: 
a device body (200); 
a dose setting member (240) attached to said device body and rotatable about an axis of rotation relative to said device body, said dose setting member moving axially and rotating relative to said device body during dose setting and during dose delivery ([0066]); 
an actuator (251) attached to said device body, said actuator moving axially and rotating with said dose setting member relative to said device body during dose setting, said actuator moving axially and non-rotatably relative to said device body during dose delivery ([0071]), said dose setting member rotating relative to said actuator during dose delivery in relation to the amount of dose delivered ([0073]); 
a coupling component (244) axially and rotationally fixed to said dose setting member; 

an electronics assembly including a rotation sensor (214) operative to detect rotation of said coupling component relative to said dosing component during dose delivery ([0071]-[0072]; i.e., during injection, dosage sensor 214 detect rotation of capture ring 244).
Claim 2. Krulevitch discloses the medication delivery device of claim 1 in which said coupling component is not in contact with said dosing component in the second operating mode ([0071]; i.e., during injection, knob 278 disengages from dosing capture ring 244).
Claim 8. Krulevitch discloses the medication delivery device of claim 1 and further comprising a locking mechanism (245) operative to rotationally lock said coupling component with said dosing component in the first operating mode ([0070]; i.e., since coupling ring 245 rotationally lock capture ring 244 and knob 278 during dose setting to dosage selector 220).
Claim 9. Krulevitch discloses the medication delivery device of claim 8 in which distal axial movement of said dosing component relative to said device body is operative to disengage the locking mechanism to allow rotation of said coupling component relative to said dosing component ([0071]-[0072]; when disengaged to allow capture ring 244 to rotate relative to knob 278).
Claim 10. Krulevitch discloses the medication delivery device of claim 9 in which distal axial movement of said dosing component relative to said device body is further operative to disengage said dose setting member from said actuator to allow rotation of said dose setting member relative to said actuator during dose delivery ([0073]).
Claim 11. Krulevitch discloses the medication delivery device of claim 8 in which said locking mechanism includes mutually-facing teeth (245b) extending axially from said coupling component and said dosing component (Fig. 7E).
Claim 14. Krulevitch discloses the medication delivery device of claim 1 comprising a module (280) removably attached to said device body, said module including said dosing component, said coupling component, and said electronics assembly (Figs. 7A, 7B).
Claim 31. Krulevitch discloses the device of claim 1, wherein said device body includes a reservoir holding a medication (222) ([0066]).

Claim 15. Krulevitch discloses a dose detection module (280) removably attachable to a medication delivery device (224), the medication delivery device including a device body, a dose setting member, and an actuator, the dose setting member spiraling relative to the device body during dose delivery in relation to the amount of dose delivery, the dose setting member including an exposed circumferential surface for use in rotating the dose setting member relative to the device body, and the actuator spiraling with the dose setting member during dose setting and translating without rotation relative to the device body during dose delivery (i.e., since the dose detection module is removably attached to the medication delivery device, 
a coupling component (244) axially and rotationally fixed to said dose setting member ([0069]-[0071]); 
a dosing component (278) having a first operating mode during dose setting in which said dosing component is axially and rotationally fixed to said coupling component ([0070]), said dosing component having a second operating mode during dose delivery in which said coupling component is rotatable relative to said dosing component and in which said dosing component is axially and rotationally fixed to said actuator ([0071]-[0072]), and 
an electronics assembly attached to said dosing component (Fig. 8A; [0065]), said electronics assembly including a rotation sensor (214) operative to detect rotation of said coupling component relative to said dosing component during dose delivery ([0071]-[0072]; i.e., during injection, dosage sensor 214 detect rotation of capture ring 244).
Claim 16. Krulevitch discloses the module of claim 15 in which said coupling component is not in contact with said dosing component in the second operating mode ([0071]; i.e., during injection, knob 278 disengages from dosing capture ring 244).
Claim 17. Krulevitch discloses the module of claim 17 and further comprising a locking mechanism (245) operative to rotationally lock said coupling component with said dosing component in the first operating mode ([0070]; i.e., since coupling ring 245 rotationally lock capture ring 244 and knob 278 during dose setting to dosage selector 220), said locking 
Claim 29. Krulevitch discloses the module of claim 15, further comprising a housing (208) including a circumferential wall, a proximal end wall, and a distal base wall (Figs. 7A-7C) to abut with said actuator the electronics assembly includes at least one electrical switches (268), the electrical switches are positioned to be mechanically actuated with abutment between the distal base wall of the housing with said device actuator ([0073]; Fig. 8B).

Claim 21. Krulevitch discloses a method of operating a medication delivery device, the medication delivery device (222) including a device body (200), a dose setting member (220), and an actuator (251), the dose setting member spiraling relative to the device body during dose delivery in relation to the amount of dose delivery, the dose setting member including an exposed circumferential surface for use in rotating the dose setting member relative to the device body, and the actuator spiraling with the dose setting member during dose setting and translating without rotation relative to the device body during dose delivery ([0072]), said method comprising: 
attaching a module to the medication delivery device ([0083]; Fig. 7B), the module comprising a coupling component (244), a dosing component (278), and an electronics assembly (i.e., electronics including sensor 214, the coupling component including a coupling surface configured to be attached to the exposed circumferential 
placing the module in a first operating mode with the dosing component axially and rotationally locked to the coupling component ([0071]; i.e., dose setting mode); 
rotating the dosing component relative to the device body to thereby rotate the dose setting member to set a dose for delivery, the dosing component and the coupling component rotating and translating together during dose setting ([0071]-[0072]); 
axially displacing the dosing component, a first distance in the distal direction toward the coupling component to place the module in a second operating mode with the coupling component rotationally unlocked from the dosing component and with the dosing component axially and rotationally locked with the actuator ([0072]); 
axially displacing the dosing component, a further distance in the distal direction to deliver the dose, the dose setting member and the coupling component rotating relative to the dosing component and the actuator during dose delivery ([0073]); and 
determining the dose delivery based on the rotation of the coupling component relative to the dosing component during dose delivery ([0085]-[0086]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (US Pub. No. 2011/0313349 A1) in view of Madsen (WO 2015/075134 A1).
Claim 24. Krulevitch discloses the module of claim 15, wherein while Krulevitch discloses a rotation sensor (214), does not further disclose that said rotation sensor arrangement comprises a metal ring and a tracking ring disposed radially relative to the metal ring, said metal 
Claim 25. Krulevitch in view of Madsen discloses the module of claim 24, wherein Krulevitch in view of Madsen further discloses that the projection 334 of said metal ring is disposed radially outward of said tracking ring (pg. 10, line 35 until pg. 11, line 2 of Madsen).
Claim 26. Krulevitch in view of Madsen discloses the module of claim 24, wherein Krulevitch in view of Madsen further discloses that said tracking ring includes a ground segment (321) disposed along a first portion of a perimeter of the tracking ring, wherein the conductive 
Claim 27. Krulevitch in view of Madsen discloses the module of claim 26, wherein Krulevitch in view of Madsen further discloses that said first portion of the perimeter of the tracking ring is 180 degrees, and the second portion of the perimeter of the tracking ring is the other 180 degrees (Fig. 5 of Madsen).
Claim 28. Krulevitch in view of Madsen discloses the module of claim 27, wherein Krulevitch in view of Madsen further discloses that the plurality of contacting arms are paired spaced equally around an inner perimeter of the metal ring such that at any rotational position of the tracking ring relative to the inner perimeter, half of a total number of contacting arms are engaged with the ground segment and the other half of the total number of contacting arms are engaged with the conductive segments (pg. 11, lines 25-34).

Allowable Subject Matter
Claims 3-7, 12, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while Krulevitch discloses that said dose setting member includes an exposed circumferential surface for use in rotating said dose setting member relative to said device body (Fig. 7E; [0071]), said dosing component including an inner wall and an outer wall (Fig. 7E) but does not further disclose that said coupling component including a coupling wall received between the Claims 4-7, 13, 19 and 20 incorporate the allowable subject matter through their respective claim dependencies on claims 3, 12, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JENNA ZHANG/Primary Examiner, Art Unit 3783